Exhibit 10.1

 

EXECUTION VERSION

 

SECOND AMENDMENT

TO

CREDIT AGREEMENT

 

This SECOND AMENDMENT (this “Second Amendment”) to the Credit Agreement (as
defined below), dated as of March 25, 2009 (the “Second Amendment Effective
Date”) is entered into by and among NCO GROUP, INC. (the “Parent Borrower”), NCO
FINANCIAL SYSTEMS, INC. (the “Subsidiary Borrower” and, together with the Parent
Borrower, collectively, the “Borrower”), certain Guarantors under the Credit
Agreement (as defined below) (the “Guarantors”), CITIZENS BANK OF PENNSYLVANIA
(“Citizens”), as Administrative Agent, Citizens Bank of Pennsylvania as sole
Issuing Bank and the Required Lenders pursuant to the Credit Agreement.

 

The “Credit Agreement” is that certain Credit Agreement dated as of November 15,
2006, among Collect Acquisition Corp., the Initial Subsidiary Borrower, Collect
Holdings, Inc. (now known as NCO Group, Inc.), a Delaware corporation, the
Subsidiary Guarantors party thereto, the Lenders party thereto, the Issuing
Banks, the Swing Line Bank, Morgan Stanley & Co. Incorporated (“MS&Co”), as
collateral agent for the Secured Parties and Morgan Stanley Senior Funding, Inc.
(“MSSF’) as administrative agent for the Lender Parties, as amended pursuant to
the First Amendment to Credit Agreement dated as of February 8, 2008 pursuant to
which certain provisions of the Credit Agreement were amended and pursuant to
which Citizens replaced MS&Co and MSSF as collateral agent and administrative
agent (the “Existing Credit Agreement”), and as such Credit Agreement as it may
be further amended, restated, supplemented or otherwise modified from time to
time.  All capitalized terms not otherwise defined herein have the meanings set
forth in the Credit Agreement giving effect to this Second Amendment (the
“As-Amended Credit Agreement”).

 

A.   The Borrower has requested that the Existing Credit Agreement be amended
to, among other things, modify certain covenants and interest rates, and provide
for the availability of an incremental revolving credit facility.

 

B.  The Required Lenders and the Issuing Banks are willing to approve such
amendments on the terms and subject to the conditions of this Second Amendment.

 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 


SECTION 1.  AMENDMENT OF THE CREDIT AGREEMENT.  THE CREDIT AGREEMENT IS HEREBY
AMENDED, EFFECTIVE AS OF THE SECOND AMENDMENT EFFECTIVE DATE, AS FOLLOWS:


 


1.  SECTION 1.01 OF THE CREDIT AGREEMENT (CERTAIN DEFINED TERMS) IS HEREBY
AMENDED BY INSERTING THE FOLLOWING DEFINITIONS IN ALPHABETICAL ORDER:


 

“Applicable Incremental Lenders” means, as to any Incremental Facility, the
Increasing Lenders under such Incremental Facility in their capacity as such,
together with the Assuming Lenders for the applicable Incremental Facility.

 

“Incremental Commitment” has the meaning specified in Section 2.17(a).

 

“Incremental Facility” has the meaning specified in Section 2.17(a).

 

1

--------------------------------------------------------------------------------


 

“Initial Incremental Advance” means, with respect to any Incremental Facility,
the advance funded by the Applicable Incremental Lenders on the applicable
Increase Date pursuant to Section 2.17(d)(iii), in the amount which, after
giving effect to the funding of the Initial Incremental Advance, will cause the
percentage of such Initial Incremental Advance relative to the aggregate amount
of such Incremental Facility to equal the percentage of the outstanding
Revolving Credit Advances relative to the aggregate Revolving Credit Commitments
of the Lenders (including accrued unpaid interest, and excluding the Initial
Incremental Advances and Incremental Commitments under the applicable
Incremental Facility) as of such Increase Date.

 

“Other Incremental Lender” means (i) any Eligible Assignee, (ii) any commercial
bank having total assets and net worth each in excess of $100,000,000, and
(iii) any finance company, insurance company, or other institution or fund that
is engaged in making, purchasing, or otherwise investing in commercial loans in
the ordinary course of its business and having total assets and net worth each
in excess of $100,000,000.

 

 “Second Amendment” means that certain Second Amendment to Credit Agreement
dated March 25, 2009 among the Initial Borrower, the Initial Subsidiary
Borrower, the Guarantors, Citizens, and the Lenders party thereto.

 

“Second Amendment Effective Date” has the meaning specified in Section 3 of the
Second Amendment.

 


2.  SECTION 1.01 OF THE CREDIT AGREEMENT (CERTAIN DEFINED TERMS) IS HEREBY
AMENDED AS FOLLOWS:


 

(I) THE DEFINITION OF “ADVANCE” IS HEREBY AMENDED BY DELETING SUCH DEFINITION IN
ITS ENTIRETY AND REPLACING SUCH DEFINITION WITH THE FOLLOWING:

 

“Advance” means a Term B Advance, a Revolving Credit Advance (including without
limitation any Advance under an Incremental Facility), a Swing Line Advance or a
Letter of Credit Advance.

 

(II) THE DEFINITION OF “APPLICABLE MARGIN” IS HEREBY AMENDED BY DELETING SUCH
DEFINITION IN ITS ENTIRETY AND REPLACING SUCH DEFINITION WITH THE FOLLOWING:

 

“Applicable Margin” means (a) in respect of the Revolving Credit Facility, a
percentage per annum determined by reference to the Leverage Ratio as set forth
below:

 

--------------------------------------------------------------------------------


 

Leverage Ratio

 

Base Rate Advances

 

Eurodollar Rate
Advances

 

Level I

Less than 3.0:1

 

2.25

%

3.25

%

 

 

 

 

 

 

Level II
3.0:1 or greater,
but less than 4.0:1

 

2.50

%

3.50

%

 

 

 

 

 

 

Level III
4.0:1 or greater

 

2.75

%

3.75

%

 

(b) in respect of the Swing Line Facility, a percentage per annum determined by
reference to the Leverage Ratio as set forth above for Base Rate Advances; and

 

(c) in respect of the Term B Facility, a percentage per annum determined by
reference to the Leverage Ratio as set forth below:

 

Leverage Ratio

 

Base Rate Advances

 

Eurodollar Rate
Advances

 

Level I

Less than 3.5:1.0

 

3.75

%

4.75

%

 

 

 

 

 

 

Level II

3.5:1.0 or greater

 

4.00

%

5.00

%

 

The Applicable Margin for each Base Rate Advance shall be determined by
reference to the Leverage Ratio in effect from time to time and the Applicable
Margin for each Eurodollar Rate Advance shall be determined by reference to the
Leverage Ratio in effect on the first day of each Interest Period for such
Advance; provided, however, that (A) no reduction in the Applicable Margin shall
be effective until three Business Days after the date on which the
Administrative Agent receives the financial statements required to be delivered
pursuant to Section 5.03(b) or (c), as the case may be, and a certificate of the
Chief Financial Officer of the Borrower demonstrating such Leverage Ratio and
(B) the Applicable Margin shall be at Level III (in the case of the Revolving
Credit Facility and the Swing Line Facility) and at Level II (in the case of the
Term B Facility) for so long as the Borrower has not submitted to the
Administrative Agent the information described in clause (A) of this proviso as
and when required under Section 5.03(b) or (c), as the case may be; provided,
that no increase in the Applicable Margin (other than on the Second Amendment
Effective Date) shall be effective under this clause (B) until 5 Business Days
after the date on which the Borrower receives written notice from the
Administrative Agent providing the effective date of such increase and the
precise reason for such increase.

 

(III) THE DEFINITION OF “APPROPRIATE LENDER” IS HEREBY AMENDED BY DELETING SUCH
DEFINITION IN ITS ENTIRETY AND REPLACING SUCH DEFINITION WITH THE FOLLOWING:

 

“Appropriate Lender” means, at any time, with respect to (a) any of the Term B
Facility or the Revolving Credit Facility (including without limitation any
Incremental Facility

 

--------------------------------------------------------------------------------


 

already in effect as of such time, after giving effect to the Initial
Incremental Advance, if any, which has been made with respect to such
Incremental Facility), or any Incremental Facility (with respect to the Initial
Incremental Advance, if any made under such Incremental Facility pursuant to
Section 2.17(d)(iii)), a Lender that has a Commitment with respect to such
Facility at such time, (b) the Letter of Credit Facility, (i) any Issuing Bank
and (ii) if the other Revolving Credit Lenders have made Letter of Credit
Advances pursuant to Section 2.03(c) that are outstanding at such time, each
such other Revolving Credit Lender and (c) the Swing Line Facility, (i) the
Swing Line Bank and (ii) if the other Revolving Credit Lenders have made Swing
Line Advances pursuant to Section 2.02(b) that are outstanding at such time,
each such other Revolving Credit Lender.

 

(IV) THE DEFINITION OF “BASE RATE” IS HEREBY AMENDED BY DELETING SUCH DEFINITION
IN ITS ENTIRETY AND REPLACING SUCH DEFINITION WITH THE FOLLOWING:

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

 

(a)           the rate of interest published by The Wall Street Journal from
time to time, as the prime lending rate (in the event that The Wall Street
Journal shall, for any reason, fail or cease to publish the prime lending rate,
the Administrative Agent shall choose a reasonably comparable index or source to
use as the basis for the Base Rate);

 

(b)           1/2 of 1% per annum above the Federal Funds Rate; and

 

(c)           the then-current Eurodollar Rate that would be applicable to loans
of a three-month term made at such time, plus 1.00% per annum.

 

(V) THE DEFINITION OF “COMMITMENT” IS HEREBY AMENDED BY DELETING SUCH DEFINITION
IN ITS ENTIRETY AND REPLACING SUCH DEFINITION WITH THE FOLLOWING:

 

“Commitment” means a Term B Commitment, a Revolving Credit Commitment (including
without limitation any Incremental Commitments then in effect pursuant to an
Incremental Facility), a Letter of Credit Commitment.

 

(VI) THE DEFINITION OF “EURODOLLAR RATE” IS HEREBY AMENDED BY DELETING SUCH
DEFINITION IN ITS ENTIRETY AND REPLACING SUCH DEFINITION WITH THE FOLLOWING:

 

“EURODOLLAR RATE” MEANS, FOR ANY INTEREST PERIOD FOR ALL EURODOLLAR RATE
ADVANCES COMPRISING PART OF THE SAME BORROWING, AN INTEREST RATE PER ANNUM EQUAL
TO THE RATE PER ANNUM OBTAINED BY DIVIDING (A) THE RATE PER ANNUM (ROUNDED
UPWARDS, IF NECESSARY, TO THE NEAREST 1/100 OF 1%) APPEARING ON TELERATE
PAGE 3750 (OR ANY SUCCESSOR PAGE) AS THE LONDON INTERBANK OFFERED RATE FOR
DEPOSITS IN U.S. DOLLARS AT 11:00 A.M. (LONDON TIME) TWO BUSINESS DAYS BEFORE
THE FIRST DAY OF SUCH INTEREST PERIOD FOR A PERIOD EQUAL TO SUCH INTEREST PERIOD
(PROVIDED THAT (A) IF FOR ANY REASON SUCH RATE IS NOT AVAILABLE, THE TERM
“EURODOLLAR RATE” SHALL MEAN, FOR ANY INTEREST PERIOD FOR ALL EURODOLLAR RATE
ADVANCES COMPRISING PART OF THE SAME BORROWING, THE RATE PER ANNUM (ROUNDED
UPWARDS, IF NECESSARY, TO THE NEAREST 1/100 OF 1%) APPEARING ON REUTERS SCREEN
LIBO PAGE AS THE LONDON INTERBANK OFFERED RATE FOR DEPOSITS IN DOLLARS AT
APPROXIMATELY 11:00 A.M. (LONDON TIME) TWO BUSINESS DAYS PRIOR TO THE FIRST DAY
OF SUCH INTEREST PERIOD FOR A TERM COMPARABLE TO SUCH INTEREST PERIOD; PROVIDED,
HOWEVER, IF MORE THAN ONE RATE IS SPECIFIED ON REUTERS SCREEN LIBO PAGE, THE
APPLICABLE RATE SHALL BE THE ARITHMETIC MEAN OF ALL SUCH

 

--------------------------------------------------------------------------------


 

RATES, AND (B) IF THE RATE OTHERWISE DETERMINED PURSUANT TO THIS CLAUSE (A),
WHETHER PURSUANT TO PART (A) OF THIS PARENTHETICAL OR OTHERWISE, IS LESS THAN
2.50% PER ANNUM, THEN FOR PURPOSES OF THIS AGREEMENT AND THE LOAN DOCUMENTS,
SUCH RATE SHALL BE DEEMED TO BE 2.50% PER ANNUM) BY (B) A PERCENTAGE EQUAL TO
100% MINUS THE EURODOLLAR RATE RESERVE PERCENTAGE FOR SUCH INTEREST PERIOD.

 

(VII) THE DEFINITION OF “DISQUALIFIED STOCK” IS HEREBY AMENDED BY ADDING THE
FOLLOWING CLAUSE AFTER THE WORD “PAYMENT” IN CLAUSE (A) OF SUCH DEFINITION:
“(OTHER THAN PAYMENTS MADE IN EQUITY INTERESTS WHICH ARE NOT OTHERWISE
DISQUALIFIED STOCK)”.

 

(VIII) THE DEFINITION OF “FACILITY” IS HEREBY AMENDED BY DELETING SUCH
DEFINITION IN ITS ENTIRETY AND REPLACING SUCH DEFINITION WITH THE FOLLOWING:

 

“Facility” means the Term B Facility, the Revolving Credit Facility (including
without limitation any Incremental Facility after the satisfaction or waiver of
the conditions and actions prescribed in Section 2.17(d)), the Swing Line
Facility, or the Letter of Credit Facility.

 

(IX) THE DEFINITION OF “LETTER OF CREDIT COMMITMENT” IS HEREBY AMENDED BY THE
DELETION OF THE FINAL SENTENCE THEREOF, AND THE REPLACEMENT OF SUCH SENTENCE
WITH THE FOLLOWING:

 

The aggregate amount of the Letter of Credit Commitments as of the date hereof
is $30,000,000.

 


3.  SECTION 2.06(B)(II) (MANDATORY PREPAYMENTS) IS HEREBY AMENDED BY DELETING
PART (Y) OF THE PROVISO TO CLAUSE (B) THEREOF AND REPLACING IT WITH THE
FOLLOWING:


 

(y) from the issuance or sale of Equity Interests to any Person as long as such
Net Cash Proceeds are (I) designated (in a written notice to the Administrative
Agent) upon receipt thereof by any Loan Party for use to pay for (1) any
purchase, acquisition or other investment permitted under
Section 5.02(f)(vi) and/or (2) any prepayment, repurchase or redemption of the
Senior Notes, the Senior Subordinated Notes and/or Refinanced Notes (including,
without limitation, pursuant to open market purchases or secondary market
purchases at a discount) permitted pursuant to Section 5.02(j)(i)(D)(3),
(II) maintained, in a deposit account subject to an account control agreement,
as collateral for the Obligations and not used for any purpose other than those
described in clause (I) above, and (III) used for purposes described in clause
(I) above within twelve (12) months following the date of such issuance or sale,
by any Loan Party (and, if not so used within twelve (12) months, used to prepay
Term B Advances on the first anniversary of the receipt thereof by any Loan
Party).

 


4.  SECTION 2.17 (INCREMENTAL FACILITIES) IS HEREBY DELETED IN ITS ENTIRETY AND
REPLACED WITH THE FOLLOWING:


 

Section 2.17. Incremental Facilities.  (a)  The Borrower may, from time to time,
by notice to the Administrative Agent, request an increase in the Revolving
Credit Facility (each such facility increase being an “Incremental Facility”),
pursuant to additional commitments (the “Incremental Commitments”), in an
aggregate principal amount for all such Incremental Facilities not to exceed
$50,000,000 for all Incremental Facilities, each of which is to be effective as
of a date that is at least 180 days prior to the Termination Date then in effect
in respect of the Revolving Credit Facility (such date for each such Incremental
Facility, the “Increase Date”), as specified in the related notice to

 

--------------------------------------------------------------------------------


 

the Administrative Agent; provided, however, that (i) in no event shall any
Incremental Facility be in a principal amount of less than $10,000,000 (or such
lesser amount as shall be approved by the Administrative Agent); (ii) the total
Incremental Commitments at any time shall not exceed 50% of the amount of
payments of principal made on the Term B Advances (including without limitation
any prepayment of principal made on the Term B Advances with Net Cash Proceeds
of an asset sale permitted under Section 5.02(e)(xii)) from and including the
date of the Second Amendment until (and including) the Increase Date;
(iii) there shall be no more than four (4) Incremental Facilities (or such
greater number as shall be approved by the Administrative Agent); (iv) on the
Increase Date, the applicable conditions set forth in Sections 3.02(a)(i)(y) and
3.02(a)(ii), and in clause (d) of this Section 2.17, shall be satisfied or
waived by the Applicable Incremental Lenders holding a majority-in-interest of
the Incremental Commitments under the applicable Incremental Facility; (v) as of
the last day of the fiscal quarter of the Borrower immediately preceding the
Increase Date, after giving pro forma effect to any such Incremental Facility
and any borrowing made thereunder and other customary and appropriate pro forma
adjustment events, including any acquisitions or dispositions or repayment of
Debt after the beginning of such fiscal quarter but prior to or substantially
contemporaneously with any borrowing under the Revolving Credit Facility related
to the Incremental Facility becoming effective, the Borrower shall be in pro
forma compliance with all financial covenants set forth in Section 5.04; (vi) on
the Increase Date, after giving pro forma effect to any such Incremental
Facility, no Default or Event of Default shall have occurred and be continuing;
(vii) the interest rates applicable to any Incremental Facility shall be
determined by the Borrower and the Applicable Incremental Lenders; provided that
if the Applicable Margin (or pricing grid thereunder) relating to any
Incremental Facility exceeds the Applicable Margin (or pricing grid thereunder)
then applicable to the Revolving Credit Advances (as previously adjusted,
whether pursuant to this clause or otherwise), the Applicable Margin and/or
pricing grid thereunder relating to the Revolving Credit Advances and prior
Incremental Facilities shall be adjusted to be equal to the Applicable Margin
and pricing grid thereunder relating to such Incremental Facility; (viii) each
Incremental Facility, after such Incremental Facility becomes effective, and
after completion of payments, reimbursements, advances, repayments, and other
actions, if any, to be made or taken under, Section 2.17(d) (including, without
limitation, the Initial Incremental Advance, if any, for such Incremental
Facility), shall become part of the Revolving Credit Facility, the Applicable
Incremental Lenders thereunder shall become and be Revolving Credit Lenders,
commitments thereunder shall be Revolving Credit Commitments, advances
thereunder (including without limitation the Initial Incremental Advance) shall
be Revolving Credit Advances (including for purposes of Section 2.06), and the
Revolving Credit Facility and all Incremental Facilities shall be treated as a
single Revolving Credit Facility, with any advances thereafter made under or
payments received in respect of the Revolving Credit Facility and Incremental
Facilities to be made and received based on the treatment of all lenders under
all Incremental Facilities as Revolving Credit Lenders, and with terms of the
Loan Documents relating to the Revolving Credit Facility to be applied based on
the treatment of the Incremental Facilities as part of the Revolving Credit
Facility (and each Base Rate Advance and Eurodollar Rate Advance (including the
applicable Initial Incremental Advance) then outstanding shall be deemed to be
reallocated as among the Revolving Credit Lenders (including the Applicable
Incremental Lenders) so that each Revolving Credit Lender (including each
Applicable Incremental Lender) shall hold a pro rata fraction of each Base Rate
Advance and Eurodollar Rate Advance (including the applicable Initial
Incremental Advance) then outstanding); (ix) the existing Revolving Credit
Lenders shall initially have the right, but not the obligation, to commit to up
to their Pro Rata Share (or,

 

--------------------------------------------------------------------------------


 

if consented to by the Borrower and the Administrative Agent to cover declines
by other Lenders, more than their Pro Rata Share) of each Incremental Facility
ratably based on the applicable Revolving Credit Commitments of the Revolving
Credit Lenders (with such Pro Rata Shares calculated and determined as of a time
selected by the Administrative Agent in connection with the syndication or
arrangement of the applicable Incremental Facility, prior to the implementation
of such Incremental Facility, and with such right to commit Pro Rata Shares to
be subject to limitations and modifications for purposes of convenience,
rounding, and minimum commitment amounts, by agreement of the Borrower and
Administrative Agent); and (x) notwithstanding any other provision of any Loan
Document (including, without limitation, Section 9.01), the Loan Documents may
be amended by the Administrative Agent and the Borrower, if necessary, to
provide for terms applicable to each Incremental Facility consistent with the
terms hereof.

 

(b)           The Administrative Agent shall promptly notify the Lenders of a
request by the Borrower for an Incremental Facility, which notice shall include
(i) the proposed amount of such requested Incremental Facility, (ii) the
proposed Increase Date and (iii) the date by which the Revolving Credit Lenders
wishing to participate in the Incremental Facility must commit to an increase in
the amount of their respective Revolving Credit Commitments (the “Commitment
Date”).  Each Revolving Credit Lender that is willing to participate in the
requested Incremental Facility (each an “Increasing Lender”) shall, in its sole
discretion, give written notice to the Administrative Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its applicable
Revolving Credit Commitment.  If the Increasing Lenders notify the
Administrative Agent that they are willing to participate in an Incremental
Facility by an aggregate amount that exceeds the amount of the requested
Incremental Facility, the requested Incremental Facility shall be allocated
among the Increasing Lenders in such amounts as are agreed between the Borrower
and the Administrative Agent.

 

(c)           Promptly following the applicable Commitment Date, the
Administrative Agent shall notify the Borrower as to the amount, if any, by
which the Increasing Lenders are willing to participate in the requested
Incremental Facility.  If the aggregate amount by which the Increasing Lenders
are willing to participate in the requested Incremental Facility on any such
Commitment Date is less than the requested Incremental Facility, then the
Borrower may extend offers to one or more Other Incremental Lenders to
participate in any portion of the requested Incremental Facility that has not
been committed to by the Increasing Lenders as of the Commitment Date.  
Notwithstanding anything to the contrary herein, if the aggregate amount by
which the Increasing Lenders and/or the applicable Other Incremental Lenders are
willing to participate in the requested Incremental Facility is less than the
requested Incremental Facility, then, at the option of the Borrower, the
Revolving Credit Facility shall be increased in accordance with
Section 2.17(d) (and subject to the minimum amounts and other limitations set
forth in Section 2.17(a)) by such aggregate amount by which the Increasing
Lenders and/or the applicable Other Incremental Lenders are willing to
participate in the requested Incremental Facility.

 

(d)           (i) On the applicable Increase Date (effective after giving effect
to the Initial Incremental Advance, if any), each Other Incremental Lender that
accepts an offer to participate in a requested Incremental Facility in
accordance with Section 2.17(c) (each, an “Assuming Lender”) shall become a
Revolving Credit Lender party to this Agreement as of the applicable Increase
Date (with the amount of Revolving Credit Commitment committed by such Assuming
Lender in connection with such Incremental

 

--------------------------------------------------------------------------------


 

Facility) and the Revolving Credit Commitment of each Increasing Lender for such
Incremental Facility shall be so increased by the additional amount committed by
such Increasing Lender in connection with such Incremental Facility (or by the
amount allocated to such Lender pursuant to the last sentence of
Section 2.17(b)) as of such Increase Date; provided, however, that

 

(A)  the Administrative Agent shall have received on or before the Increase Date
the following, each dated such date:

 

(I)            certified copies of resolutions of the Board of Directors (or
other analogous governing body) of the Borrower approving the applicable
Incremental Facility and the corresponding modifications to this Agreement, if
any, and an opinion of counsel for the Borrower (which may be in-house counsel),
addressing the due execution, authorization, delivery and enforceability of any
documents evidencing such Incremental Facility and the absence of any violation
of applicable law, constitutive documents or agreements with respect to material
indebtedness for borrowed money in connection with such Incremental Facility, in
a form reasonably satisfactory to the Administrative Agent;

 

(II)           an assumption agreement from each Assuming Lender, if any, in
form and substance reasonably satisfactory to the Borrower and the
Administrative Agent pursuant to which such Assuming Lender assumes its
obligations under this Agreement and the other Loan Documents and confirms the
amount of its Commitment, duly executed by such Assuming Lender, the
Administrative Agent and the Borrower;

 

(III)         confirmation from each Increasing Lender of the increase in the
amount of its Commitment in a writing reasonably satisfactory to the Borrower
and the Administrative Agent; and

 

(IV)         a Notice of Borrowing (provided, that the form set forth as
Exhibit B to the Credit Agreement shall for such purpose be modified to reflect
that the advance being requested is an Initial Incremental Advance pursuant to
this clause), executed by the Borrower with respect to the Initial Incremental
Advance for such Incremental Facility, and indicating the amount of the Initial
Incremental Advance calculated pursuant to the definition thereof.

 

 (B) the Borrower, prior to the effectiveness of the applicable Incremental
Facility, shall have paid and/or reimbursed, as applicable, to the
Administrative Agent, to any arranger of the applicable Incremental Facility,
and/or to the Applicable Incremental Lenders (whether by direct payment to the
Applicable Incremental Lenders or by payment to the Administrative Agent for the
account of the Applicable Incremental Lenders), such fees, payments, and
reimbursements, if any, as may have been agreed by the Borrower, on the one
hand, and the Administrative Agent, the applicable arranger, and/or the
Applicable Incremental Lenders, on the other hand.

 

(ii)  On the applicable Increase Date, upon fulfillment of the conditions set
forth in clause (i) of this Section 2.17(d), the Administrative Agent shall
notify the Lenders (including, without limitation, each Applicable Incremental
Lender) and the Borrower, on or before 11:00 A.M. (New York City time), by
telecopier, of the occurrence of the applicable Incremental Facility to be
effected on the related Increase Date and shall

 

--------------------------------------------------------------------------------


 

record in the Register the relevant information with respect to each Increasing
Lender and each Assuming Lender on such date.

 

(iii) On the applicable Increase Date, after fulfillment of the conditions set
forth in clause (i) of this Section 2.17(d), and in conjunction with the notice
given pursuant to clause (ii) of this Section 2.17(d), each of the Applicable
Incremental Lenders shall fund its pro rata share (based on the Incremental
Commitment of each Applicable Incremental Lender with respect to such
Incremental Facility) of the Initial Incremental Advance for such Incremental
Facility.

 


5.  SECTION 5.02(E) IS HEREBY AMENDED BY DELETING THE WORD “AND” AT THE END OF
SUBSECTION (X), ADDING THE WORD “AND” AT THE END OF SUBSECTION (XI) AND ADDING
THE FOLLOWING SUBSECTION (XII) TO THE END THEREOF:


 

(xii)          sales, transfers or other dispositions of all the Equity
Interests of, or all or substantially all of the assets in respect of the
business associated with The North Shore Agency Inc. and/or NCO E-Pay; provided
that all of the Net Cash Proceeds of such dispositions shall promptly be used to
prepay principal amounts outstanding under the Term B Facility pursuant to
Section 2.06(b)(ii)(A) without giving effect to the proviso in clause (a) of the
definition of “Net Cash Proceeds”.

 


6.  SECTION 5.02(F) IS HEREBY AMENDED BY DELETING THE WORD “AND” AT THE END OF
CLAUSE (XIII) THEREOF, REPLACING “.” WITH “;” AFTER CLAUSE (XIV) THEREOF, AND
ADDING THE FOLLOWING AS NEW CLAUSES (XV) AND (XVI):


 

(xv)         (A) Investments in and purchases of Portfolio Management Assets
made by Portfolio JVs or Portfolio Management Subsidiaries to the extent that
such Investments or purchases are funded by Persons that are not Affiliates of
the Loan Parties and are either joint venturers or investors in or lenders to,
such Portfolio JVs or Portfolio Management Subsidiaries; (B) Investments in and
purchases of Portfolio Management Assets in an aggregate amount not to exceed,
in the case of this clause (B), (x) $105 million for Fiscal Year 2009, and
(y) for each Fiscal Year thereafter, the amount of cash collected or cash sales
proceeds received in respect of all Portfolio Management Assets (including,
without limitation, Portfolio Management Assets purchased or owned by a
Portfolio JV or Portfolio Management Subsidiary) in the prior Fiscal Year (net
of any portion of such cash collections or cash sales proceeds paid or to be
paid to third party investors and non-recourse lenders) multiplied by 75%;
and/or (C) Investments in and purchases of Portfolio Management Assets by
Portfolio JVs or Portfolio Management Subsidiaries during any Fiscal Year, if,
as of the end of the immediately preceding Fiscal Year, (x) the Leverage Ratio
measured at the end of such preceding Fiscal Year was less than 3.50:1, and
(y) the Leverage Ratio measured as of the end of the third fiscal quarter of
such preceding Fiscal Year was less than 3.50:1; and

 

(xvi) Investments expressly permitted under Section 5.02(j)(i)(D) (Prepayments,
Etc., of Debt).

 


7.  PART (A) OF CLAUSE (I) OF SECTION 5.02(G) IS HEREBY DELETED IN ITS ENTIRETY
AND REPLACED WITH THE FOLLOWING;


 


(A) DECLARE AND PAY DIVIDENDS AND DISTRIBUTIONS PAYABLE ONLY IN EQUITY INTERESTS
OF THE BORROWER WHICH ARE NOT DISQUALIFIED STOCK AND

 

--------------------------------------------------------------------------------


 


8.  SECTION 5.02(J) IS HEREBY AMENDED BY DELETING PART (D) OF CLAUSE
(I) THEREOF, AND REPLACING SUCH PART (D) WITH THE FOLLOWING:


 

(D) so long as no Default or Event of Default has occurred and is continuing,
any prepayment, repurchase or redemption of the Senior Notes, the Senior
Subordinated Notes or Refinanced Notes (including, without limitation, pursuant
to open market purchases or secondary market purchases at a discount) (1) for an
aggregate price not to exceed the Available Excess Cash Flow at the time of such
prepayment, repurchase or redemption, (2) with the proceeds of Refinanced Notes
or (3) with Net Cash Proceeds of Equity Interests (excluding Disqualified Stock)
issued by the Borrower, provided that such prepayment, repurchase or redemption
occurs within twelve (12) months following the date that such Net Cash Proceeds
of such Equity Interests are received.

 


9.  THE TABLE IN SECTION 5.02(O) IS AMENDED BY DELETING THE ROWS THEREIN FOR
FISCAL YEARS ENDING DECEMBER 31, 2008 AND THEREAFTER, AND REPLACING SUCH ROWS
WITH THE FOLLOWING:


 

Fiscal Year Ending:

 

Amount:

 

December 31, 2008

 

$

53,000,000

 

December 31, 2009

 

$

58,000,000

 

December 31, 2010

 

$

60,000,000

 

December 31, 2011

 

$

63,500,000

 

December 31, 2012 and thereafter

 

$

66,000,000.

 


 


10.  SECTION 5.02(S) (HOLDING COMPANY STATUS) IS HEREBY DELETED IN ITS ENTIRETY
AND REPLACED WITH THE FOLLOWING:


 


(S)      [INTENTIONALLY OMITTED]


 


11.  SECTION 5.03 (REPORTING COVENANTS) IS HEREBY AMENDED BY THE ADDITION OF A
NEW SECTION 5.03(N), STATING IN ITS ENTIRETY AS FOLLOWS:


 

(n)           Reporting on Investments in Portfolio Management Assets.

 

Together with the schedules and Chief Financial Officer certificates delivered
pursuant to Section 5.03(b) (Annual Financials) for each Fiscal Year ending on
or after December 31, 2009, computations and reporting, in form and substance
reasonably acceptable to the Administrative Agent, regarding (i) unless
Section 5.02(f)(xv)(C) applies, the limitations on investments in and purchases
of Portfolio Management Assets set forth in Section 5.02(f)(xv)(B) and
(ii) whether the circumstances described in Section 5.02(f)(xv)(C) for such
Fiscal Year are satisfied and, if not satisfied, the calculation of the limit
under Section 5.02(f)(xv)(B) for the following Fiscal Year.

 


12.  SECTION 5.04(A) (LEVERAGE RATIO) IS HEREBY AMENDED BY DELETING FROM THE
TABLE IN SUCH SECTION ALL ROWS WITH RESPECT TO ANY MEASUREMENT PERIOD ENDING ON
ANY DATE DURING 2009 OR THEREAFTER AND REPLACING SUCH ROWS WITH THE FOLLOWING:


 

--------------------------------------------------------------------------------



 

Measurement Period Ending

 

Ratio

 

 

 

 

 

March 31, 2009

 

5.50:1

 

 

 

 

 

June 30, 2009

 

5.50:1

 

 

 

 

 

September 30, 2009

 

5.50:1

 

 

 

 

 

December 31, 2009

 

5.50:1

 

 

 

 

 

March 31, 2010

 

5.25:1

 

 

 

 

 

June 30, 2010

 

5.00:1

 

 

 

 

 

September 30, 2010

 

5.00:1

 

 

 

 

 

December 31, 2010

 

4.75:1

 

 

 

 

 

March 31, 2011

 

4.75:1

 

 

 

 

 

June 30, 2011

 

4.50:1

 

 

 

 

 

September 30, 2011

 

4.50:1

 

 

 

 

 

December 31, 2011

 

4.25:1

 

 

 

 

 

March 31, 2012

 

4.25:1

 

 

 

 

 

June 30, 2012

 

4.00:1

 

 

 

 

 

September 30, 2012

 

4.00:1

 

 

 

 

 

December 31, 2012 and thereafter

 

3.75:1

 

 


13.  SECTION 5.04(B) (INTEREST COVERAGE RATIO) IS HEREBY AMENDED BY DELETING
FROM THE TABLE IN SUCH SECTION ALL ROWS FOR MEASUREMENT PERIODS ENDING ON ANY
DATE DURING 2009 OR THEREAFTER, AND REPLACING THEM WITH THE FOLLOWING:

 

Measurement Period:

 

Ratio

 

All Measurement Periods ending during 2009

 

1.85:1

 

All Measurement Periods ending during 2010

 

1.95:1

 

All Measurement Periods ending during 2011

 

2.15:1

 

All Measurement Periods ending during 2012

 

2.40:1

 

Thereafter

 

2.60:1

 


 


14.  ALL REFERENCES IN THE AS-AMENDED CREDIT AGREEMENT TO THE “PARENT” OR THE
“INITIAL BORROWER” SHALL MEAN NCO GROUP, INC. (F/K/A COLLECT HOLDINGS, INC.).

 

--------------------------------------------------------------------------------



 


SECTION 2.  OTHER AGREEMENTS.


 


1.  THE INCREASE IN APPLICABLE MARGIN PURSUANT TO THE AMENDMENT TO THE
DEFINITION THEREOF SHALL BE EFFECTIVE IMMEDIATELY ON THE SECOND AMENDMENT
EFFECTIVE DATE.


 


2.  THE EQUITY CONTRIBUTION SHALL BE DEEMED TO CONSTITUTE A TRANSACTION
PERMITTED UNDER SECTION 5.02(T) OF THE AS-AMENDED CREDIT AGREEMENT.


 


SECTION 3.  CONDITIONS TO EFFECTIVENESS.  THE SECOND AMENDMENT EFFECTIVE DATE
SHALL BE THE DATE ON WHICH ALL OF THE FOLLOWING CONDITIONS PRECEDENT HAVE BEEN
SATISFIED OR HAVE BEEN WAIVED OR DEFERRED BY CITIZENS AS ADMINISTRATIVE AGENT
(EXCEPT THAT ITEM (1) BELOW MAY NOT BE WAIVED OR DEFERRED) (THE “SECOND
AMENDMENT EFFECTIVE DATE”):


 


1.  CITIZENS SHALL HAVE RECEIVED THIS SECOND AMENDMENT, EXECUTED AND DELIVERED
BY A DULY AUTHORIZED OFFICER OF EACH OF THE LOAN PARTIES AND SHALL HAVE RECEIVED
WRITTEN CONSENTS TO THIS SECOND AMENDMENT EXECUTED  BY THE REQUIRED LENDERS AND
THE ISSUING BANKS INCREASING THEIR RESPECTIVE LETTER OF CREDIT COMMITMENTS
HEREBY.


 


2.  THE BORROWER SHALL HAVE PAID THE APPROVING LENDERS, CITIZENS, AND GREENWICH
CAPITAL MARKETS, INC. D/B/A RBS GREENWICH CAPITAL  (“RBSGC”), AS APPLICABLE, THE
FEES, COSTS AND EXPENSES REFERENCED IN SECTION 6 OF THIS SECOND AMENDMENT WHICH
ARE DUE AND OWING AS OF, OR EARNED AND PAYABLE IN CONNECTION WITH, THE
EFFECTIVENESS OF THE SECOND AMENDMENT.


 


3.  IMMEDIATELY AFTER GIVING EFFECT TO THIS SECOND AMENDMENT, NO DEFAULT OR
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


 


4.  THE PARENT BORROWER SHALL HAVE RECEIVED FROM ONE EQUITY PARTNERS II, L.P.
AND OTHER CURRENT EQUITY HOLDERS OF THE PARENT BORROWER IN THE AGGREGATE NO LESS
THAN $40 MILLION IN CASH CONSIDERATION FOR THE ISSUANCE OF PREFERRED EQUITY ON
TERMS, AND PURSUANT TO DOCUMENTATION, REASONABLY SATISFACTORY TO CITIZENS AS
ADMINISTRATIVE AGENT AND IN ANY CASE ON TERMS THAT DO NOT CONSTITUTE
DISQUALIFIED STOCK (THE “EQUITY CONTRIBUTION”).  $25 MILLION OF THE PROCEEDS OF
THE EQUITY CONTRIBUTION (NET OF FEES AND EXPENSES INCURRED WITH RESPECT TO THIS
SECOND AMENDMENT AND PAID ON THE SECOND AMENDMENT EFFECTIVE DATE) WILL BE USED
TO PAY AMOUNTS OWED UNDER THE REVOLVING CREDIT FACILITY (WITHOUT A CORRESPONDING
COMMITMENT REDUCTION) AND $15 MILLION OF THE NET CASH PROCEEDS OF THE EQUITY
CONTRIBUTION WILL BE USED TO PREPAY TERM B ADVANCES (AND, FOR THE AVOIDANCE OF
DOUBT, THE AMOUNT OF NET CASH PROCEEDS OF THE EQUITY CONTRIBUTION SO USED TO
PREPAY TERM B ADVANCES SHALL BE INCLUDED IN THE CALCULATION OF PAYMENTS OF
PRINCIPAL MADE ON THE TERM B ADVANCES FROM AND INCLUDING THE DATE OF THE SECOND
AMENDMENT UNTIL (AND INCLUDING) THE APPLICABLE INCREASE DATE AS DESCRIBED IN
SECTION 2.17(A)(II) OF THE AS-AMENDED CREDIT AGREEMENT).


 


SECTION 4.   REPRESENTATIONS AND WARRANTIES.  TO INDUCE THE OTHER PARTIES HERETO
TO ENTER INTO THIS SECOND AMENDMENT, EACH OF THE LOAN PARTIES REPRESENTS AND
WARRANTS TO EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT THAT, AS OF THE
SECOND AMENDMENT EFFECTIVE DATE:


 


1.  THIS SECOND AMENDMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY
THE LOAN PARTIES AND THIS SECOND AMENDMENT CONSTITUTES EACH OF THE LOAN PARTIES’
LEGAL, VALID AND BINDING OBLIGATION, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH
ITS TERMS EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF
WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY).

 

--------------------------------------------------------------------------------



 


2.  THE REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES SET FORTH IN EACH
LOAN DOCUMENT ARE, AFTER GIVING EFFECT TO THIS SECOND AMENDMENT, TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE SECOND AMENDMENT EFFECTIVE
DATE, OR, WITH RESPECT TO REPRESENTATIONS AND WARRANTIES THAT ARE SPECIFICALLY
MADE AS OF AN EARLIER DATE, AS OF SUCH DATE.


 


3.  NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR WILL BE
CAUSED BY THE SECOND AMENDMENT.


 


SECTION 5.  EFFECT OF AMENDMENT.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, THIS
SECOND AMENDMENT SHALL NOT BY IMPLICATION OR OTHERWISE LIMIT, IMPAIR, CONSTITUTE
A WAIVER OF OR OTHERWISE AFFECT THE RIGHTS AND REMEDIES OF THE LENDERS, THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT UNDER THE CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENT, AND SHALL NOT ALTER, MODIFY, AMEND OR IN ANY WAY AFFECT ANY
OF THE TERMS, CONDITIONS, OBLIGATIONS, COVENANTS OR AGREEMENTS CONTAINED IN THE
CREDIT AGREEMENT OR ANY OTHER PROVISION OF THE CREDIT AGREEMENT OR OF ANY OTHER
LOAN DOCUMENT, ALL OF WHICH ARE RATIFIED AND AFFIRMED IN ALL RESPECTS AND SHALL
CONTINUE IN FULL FORCE AND EFFECT (IN EACH CASE AS AMENDED HEREBY).  NOTHING
HEREIN SHALL BE DEEMED TO ENTITLE THE BORROWER TO A FURTHER CONSENT TO, OR A
FURTHER WAIVER, AMENDMENT, MODIFICATION OR OTHER CHANGE OF, ANY OF THE TERMS,
CONDITIONS, OBLIGATIONS, COVENANTS OR AGREEMENTS CONTAINED IN THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN SIMILAR OR DIFFERENT CIRCUMSTANCES.


 


UPON AND AFTER THE SECOND AMENDMENT EFFECTIVE DATE, EACH REFERENCE IN THE CREDIT
AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, “HEREOF” OR WORDS OF LIKE IMPORT
REFERRING TO THE CREDIT AGREEMENT, AND EACH REFERENCE IN THE OTHER LOAN
DOCUMENTS TO “THE CREDIT AGREEMENT”, “THEREUNDER”, “THEREOF” OR WORDS OF LIKE
IMPORT REFERRING TO THE CREDIT AGREEMENT, SHALL MEAN AND BE A REFERENCE TO THE
CREDIT AGREEMENT AS AMENDED HEREBY.  THIS SECOND AMENDMENT IS A “LOAN DOCUMENT.”


 


WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE COLLATERAL DOCUMENTS AND
ALL OF THE COLLATERAL DESCRIBED THEREIN DO AND SHALL CONTINUE TO SECURE THE
PAYMENT AND PERFORMANCE OF ALL OBLIGATIONS UNDER AND AS DEFINED THEREIN.


 


SECTION 6.  FEES, COSTS AND EXPENSES.  THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT AND RBSGC SUCH FEES, AND TO REIMBURSE THE ADMINISTRATIVE
AGENT FOR ITS REASONABLE OUT OF POCKET EXPENSES IN CONNECTION WITH THIS SECOND
AMENDMENT, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF OUTSIDE
COUNSEL TO ADMINISTRATIVE AGENT IN CONNECTION WITH THIS SECOND AMENDMENT, AS HAS
BEEN PREVIOUSLY AGREED BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT AND/OR
RBSGC.  THE BORROWER AGREES TO PAY TO EACH LENDER EXECUTING THIS SECOND
AMENDMENT (EACH SUCH LENDER, AN “APPROVING LENDER”) A FEE EQUAL TO SUCH
APPROVING LENDER’S PRO RATA SHARE OF AN AGGREGATE AMOUNT FOR ALL APPROVING
LENDERS EQUAL TO 0.25% OF THE SUM OF (I) THE FULL AMOUNT OF REVOLVING
COMMITMENTS HELD BY ALL APPROVING LENDERS PLUS (II) THE FULL AMOUNT OF
OUTSTANDING TERM B ADVANCES HELD BY ALL APPROVING LENDERS.  SUCH PAYMENT WILL BE
MADE BY THE BORROWER ON THE SECOND AMENDMENT EFFECTIVE DATE, TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE APPROVING LENDERS.


 


SECTION 7.  COUNTERPARTS.  THIS SECOND AMENDMENT MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH
OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED AN ORIGINAL, BUT ALL
SUCH COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT. 
DELIVERY OF ANY EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS SECOND
AMENDMENT BY FACSIMILE TRANSMISSION OR ELECTRONIC TRANSMISSION SHALL BE AS
EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART HEREOF.


 


SECTION 8.  ACKNOWLEDGEMENT AND CONSENT.  EACH GUARANTOR AND THE BORROWER ARE
REFERRED TO HEREIN AS A “CREDIT SUPPORT PARTY” AND COLLECTIVELY AS THE “CREDIT
SUPPORT PARTIES”, AND THE

 

--------------------------------------------------------------------------------



 


LOAN DOCUMENTS TO WHICH THEY ARE A PARTY ARE COLLECTIVELY REFERRED TO HEREIN AS
THE “CREDIT SUPPORT DOCUMENTS”.


 

Each Credit Support Party hereby acknowledges that it has reviewed the terms and
provisions of the Existing Credit Agreement and this Second Amendment and
consents to the amendment of the Existing Credit Agreement effected pursuant to
this Second Amendment.  Each Credit Support Party hereby confirms that each
Credit Support Document to which it is a party or is otherwise bound and all
Collateral encumbered thereby will continue to guarantee or secure, as the case
may be, to the fullest extent possible in accordance with the Credit Support
Documents the payment and performance of all “Obligations” under each of the
Credit Support Documents to which is a party (in each case as such terms are
defined in the applicable Credit Support Document).

 

Each Credit Support Party acknowledges and agrees that any of the Credit Support
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Second Amendment.

 

Each Credit Support Party acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Second Amendment, the terms of the
Existing Credit Agreement and other Credit Support Documents do not require the
consent of any Credit Support Party (other than the Borrower) for the
effectiveness of the amendments to the Credit Agreement effected pursuant to
this Second Amendment and (ii) nothing in the Existing Credit Agreement, this
Second Amendment or any other Credit Support Document shall be deemed to require
the consent of such Credit Support Party to any future amendments to the
As-Amended Credit Agreement.

 


SECTION 9.  APPLICABLE LAW.  THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


 


SECTION 10.  HEADINGS.  THE HEADINGS OF THIS SECOND AMENDMENT ARE FOR PURPOSES
OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their respective officers as of the day and year first above
written.

 

 

 

Borrower:

 

 

 

 

 

 

 

 

 

 

NCO GROUP INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

John R. Schwab

 

 

Title:

Executive Vice President, Finance,

 

 

 

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

NCO FINANCIAL SYSTEMS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Executive

 

 

 

Vice President, Treasurer and

 

 

 

Assistant Secretary

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

 

Subsidiary Guarantors:

 

 

 

 

 

 

NCO ACI Holdings, Inc.

 

 

(f/k/a AssetCare, Inc.)

 

 

 

 

 

 

By:

 

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Executive

 

 

 

Vice President, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

NCO Customer Management, Inc.

 

 

(f/k/a RMH Teleservices, Inc.)

 

 

 

 

 

 

By:

 

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

 

 

NCO Financial Systems, Inc.

 

 

 

 

 

 

By:

 

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Executive

 

 

 

Vice President, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

NCO Funding, Inc.

 

 

 

 

 

 

By:

 

 

 

Name:

Gail Ball

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

NCO Group International, Inc.

 

 

 

 

 

 

By:

 

 

 

Name:

Gail Ball

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

NCO Holdings, Inc.

 

 

(f/k/a Management Adjustment Bureau Funding, Inc.)

 

 

 

 

 

 

By:

 

 

 

Name:

Gail Ball

 

 

Title:

Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

NCO Portfolio Management, Inc.

 

(f/k/a NCPM Acquisition Corporation)

 

 

 

 

 

By:

 

 

 

Name:

Gail Ball

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

NCO Support Services, LLC

 

 

 

 

 

By:

 

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

NCO Teleservices, Inc.

 

 

 

 

 

By:

 

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Executive

 

 

 

Vice President, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

NCOCRM Funding, Inc.

 

 

 

 

 

By:

 

 

 

Name:

Gail Ball

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

NCOP I, LLC

 

 

 

 

 

By:

 

 

 

Name:

Joshua Gindin

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

NCOP II, LLC

 

 

 

 

 

By:

 

 

 

Name:

Joshua Gindin

 

 

Title:

Secretary

 

--------------------------------------------------------------------------------


 

 

NCOP III, LLC

 

 

 

 

By:

 

 

 

Name:

Joshua Gindin

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

NCOP IV, LLC

 

 

 

 

 

By:

 

 

 

Name:

Joshua Gindin

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

NCOP V, LLC

 

 

 

 

By:

 

 

 

Name:

Joshua Gindin

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

NCOP VI, LLC

 

 

 

 

By:

 

 

 

Name:

Joshua Gindin

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

NCOP VII, LLC

 

 

 

 

 

By:

 

 

 

Name:

Joshua Gindin

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

NCOP VIII, LLC

 

 

 

 

 

By:

 

 

 

Name:

Joshua Gindin

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

NCOP IX, LLC

 

 

 

 

 

By:

 

 

 

Name:

Joshua Gindin

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

NCOP Capital Resource, LLC

 

 

 

 

 

By:

 

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Executive

 

 

 

Vice President, Treasurer and

 

 

 

Assistant Secretary

 

--------------------------------------------------------------------------------


 

 

NCOP Financing, Inc.

 

 

 

 

 

By:

 

 

 

Name:

Gail Ball

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

NCOP Nevada Holdings, Inc.

 

 

 

 

 

By:

 

 

 

Name:

Joshua Gindin

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

NCOP Services, Inc.

 

 

 

 

By:

 

 

 

Name:

Joshua Gindin

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

NCOP/Marlin, Inc.

 

 

 

 

 

By:

 

 

 

Name:

Joshua Gindin

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

RMH Teleservices Asia Pacific, Inc.

 

 

 

 

 

By:

 

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

Asset Recovery & Management Corp.

 

 

 

 

 

By:

 

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

--------------------------------------------------------------------------------


 

 

Coast to Coast Consulting, LLC

 

 

 

 

 

By:

 

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

Credit Receivables Corporation I

 

 

 

 

By:

 

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

Greystone Business Group, LLC

 

 

 

 

 

By:

 

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

Gulf State Credit, L.L.C.

 

 

 

 

By:

 

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

Jennifer Loomis & Associates, Inc.

 

 

 

 

 

By:

 

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

North Shore Agency, Inc.

 

 

 

 

By:

 

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

--------------------------------------------------------------------------------


 

 

Old OSI LLC

 

 

 

 

 

By:

 

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

OSI Collection Services, Inc.

 

 

 

 

 

By:

 

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

OSI Education Services, Inc.

 

 

 

 

 

By:

 

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

OSI Outsourcing Services, Inc.

 

 

 

 

 

By:

 

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

OSI Outsourcing Services International, Inc.

 

 

 

 

 

By:

 

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

OSI Portfolio Services, Inc.

 

 

 

 

 

By:

 

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

OSI Recovery Solutions, Inc.

 

 

 

 

 

By:

 

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

--------------------------------------------------------------------------------


 

 

 

OSI SPE LLC

 

 

 

 

 

By:

 

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

OSI Support Services, Inc.

 

 

 

 

 

By:

 

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

Outsourcing Solutions, Inc.

 

 

 

 

 

By:

 

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

PAE Leasing, LLC

 

 

 

 

 

By:

 

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

Pacific Software Consulting, LLC

 

 

 

 

 

By:

 

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

Payco American International Corp.

 

 

 

 

 

By:

 

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

--------------------------------------------------------------------------------


 

 

Perimeter Credit, L.L.C.

 

 

 

By:

 

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and

 

 

Assistant Secretary

 

 

 

 

 

 

 

Portfolio Acquisitions, LLC

 

 

 

By:

 

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and

 

 

Assistant Secretary

 

 

 

 

 

 

 

Professional Recoveries Inc.

 

 

 

By:

 

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and

 

 

Assistant Secretary

 

 

 

 

 

 

 

Qualink, Inc.

 

 

 

By:

 

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and

 

 

Assistant Secretary

 

 

 

 

 

 

 

Systems & Services Technologies, Inc.

 

 

 

By:

 

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and

 

 

Assistant Secretary

 

 

 

 

 

 

 

Tempest Recovery Services, Inc.

 

 

 

By:

 

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and

 

 

Assistant Secretary

 

--------------------------------------------------------------------------------


 

 

Transworld Systems Inc.

 

 

 

By:

 

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and

 

 

Assistant Secretary

 

 

 

 

 

 

 

Union Settlement Administrator, Inc.

 

 

 

By:

 

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and

 

 

Assistant Secretary

 

 

 

 

 

 

 

Union Settlement Administrator Holdco, Inc.

 

 

 

By:

 

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and

 

 

Assistant Secretary

 

 

 

 

 

 

 

University Accounting Service, LLC

 

 

 

By:

 

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and

 

 

Assistant Secretary

 

 

 

 

 

 

 

AC Financial Services, Inc.

 

 

 

By:

 

 

Name:

Gail Ball

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

ALW Financial, Inc.

 

 

 

By:

 

 

Name:

Gail Ball

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

Compass International Services Corporation

 

 

 

By:

 

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Executive Vice

 

 

President, Treasurer and Assistant Secretary

 

--------------------------------------------------------------------------------


 

 

Compass Teleservices, Inc.

 

 

 

 

 

By:

 

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Executive Vice

 

 

 

President, Treasurer and Assistant Secretary

 

 

 

 

 

 

 

 

 

 

FCA Funding, Inc.

 

 

 

 

 

By:

 

 

 

Name:

Gail Ball

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

FCA Leasing, Inc.

 

 

 

 

 

By:

 

 

 

Name:

John R. Schwab

 

 

Title:

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

JDR Holdings, Inc.

 

 

 

 

 

By:

 

 

 

Name:

John R. Schwab

 

 

Title:

Treasurer and Assistant Secretary

 

 

 

 

 

 

 

 

 

 

NCOP X, LLC

 

 

 

 

 

By:

 

 

Name:

Joshua Gindin

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

 

AssetCare, Inc.

 

 

 

 

 

By:

 

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer and Treasurer

 

 

--------------------------------------------------------------------------------


 

 

Lenders:

 

 

 

 

 

LENDER:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

Acknowledged and Agreed:

 

 

 

CITIZENS BANK OF PENNSYLVANIA,

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Administrative Agent Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------